Exhibit 10.4

       
(WELLS FARGO LOGO) [p16231p1623101.gif]
  Wells Fargo Foothill, LLC
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
 
   
 
  Wells Fargo Securities, LLC
 
  One Wachovia Center
 
  301 South College Street
 
  Charlotte, North Carolina 28288-0737
 
   
 
  November 4, 2009

JDA Software Group, Inc.
14400 North 87th Street
Scottsdale, AZ 85260
Attn: Pete Hathaway
COMMITMENT LETTER
$140 MILLION SENIOR SECURED CREDIT FACILITY
Ladies and Gentlemen:
As we, Wells Fargo Foothill, LLC (“WFF”) and Wells Fargo Securities, LLC (“WFS”
and together with WFF, “we” or “us”), understand, JDA Software Group, Inc.
(“you” or “JDA”) will form two acquisition entities (“Merger Sub” and “Merger
LLC”) in order to acquire (the “Acquisition”) i2 Technologies, Inc. (the
“Company” or “i2”). The Acquisition is to be accomplished by means of the merger
of Merger Sub with and into the Company, with the Company as the survivor of
such merger, and immediately thereafter, the merger of Merger LLC with and into
Company, with Merger LLC as the survivor of such merger. WFF and WFS further
understand that JDA is desirous of obtaining (a) financing in the form of a term
loan in order to finance a portion of the consideration payable in connection
with the consummation of the Acquisition, and (b) financing in the form of a
revolving loan in order to finance the general corporate purposes of JDA and its
subsidiaries, and pay fees and expenses associated with the transaction
contemplated hereby (the “Transaction”).
We are pleased to provide you with this commitment letter and the annexes
attached hereto (the “Commitment Letter”) and the term sheet and the annexes
attached thereto (the “Term Sheet”) which establish the terms and conditions
under which WFF commits to provide to JDA a $140,000,000 senior secured credit
facility (the “Facility”). The parties acknowledge that this Commitment Letter,
the Term Sheet and the Fee Letter (as hereinafter defined) (a) summarize all of
the conditions precedent to the Facility, and (b) summarize all of the
covenants, representations and warranties, and events of default that will be
contained in the definitive documentation for the Facility. The parties agree
that any provisions not already addressed in the Term Sheet or this Commitment
Letter will be customary for transactions of this type or otherwise reasonably
acceptable to JDA and WFF.
Syndication
The parties agree that the syndication provisions shall be as set forth on Annex
A hereto.

 



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
Expenses and Indemnification
You agree (a) to pay or reimburse on demand, all reasonable, out-of-pocket fees,
costs, and expenses (including, without limitation, reasonable fees and
disbursements of counsel, reasonable consultant costs and expenses, filing and
recording fees, and reasonable costs and expenses associated with due diligence,
travel, appraisals, valuations, audits, and syndication) (the “Expenses”)
incurred by or on behalf of WFF or WFS (whether before, on, or after the date
hereof) in connection with (i) legal and business due diligence, (ii) the
preparation, negotiation, execution, and delivery of this Commitment Letter and
the Term Sheet, the Fee Letter and any and all documentation for the Facility,
(iii) the syndication of the Facility, and (iv) the enforcement of any of WFF’s
or WFS’s rights and remedies under this Commitment Letter, in each case
irrespective of whether the Transaction is consummated, (b) to indemnify,
defend, and hold harmless WFF, each of its affiliates, and each of their
officers, directors, employees, agents, advisors, attorneys, and representatives
(each, a “WFF Indemnified Person”) as set forth on Annex B hereto, and (c) to
indemnify, defend, and hold harmless WFS, each of its affiliates, and each of
their officers, directors, employees, agents, advisors, attorneys, and
representatives (each, a “WFS Indemnified Person”; a WFF Indemnified Person and
a WFS Indemnified Person are also referred to as an “Indemnified Person”) as set
forth on Annex B hereto.
WFF, WFS, and JDA hereby agree that (a) the letter agreement, dated as of
October 28, 2009, by and among WFF, WFS, and JDA relating to expense
reimbursement is hereby terminated; and (b) the reimbursement of all fees,
costs, and expenses (including, without limitation, reasonable fees and
disbursements of counsel and costs and expenses associated with due diligence)
incurred by WFF and/or WFS prior to, on, or after the date hereof shall be
governed by the terms of this Commitment Letter.
Fees
You agree to pay or cause Company to pay the fees set forth in the fee letter
dated the date hereof (the “Fee Letter”) to the payee specified therein, in
cash, as and when indicated therein.
Conditions
On the date that all of the Escrow Funding Conditions (as defined on Annex B-1)
have been satisfied (such date, the “Escrow Funding Date”), at JDA’s request,
WFF agrees to make the Term Loan in an amount equal to the Term Loan Amount and
to transfer the proceeds of the Term Loan in an amount equal to the Term Loan
Amount (such proceeds, the “Escrow Proceeds”) to Wells Fargo Bank (the “Escrow
Agent”) pursuant to the terms of the Escrow Agreement (as defined on Annex B-1)
to be held in an interest bearing investment account (the type of account to be
mutually agreed upon by WFF, WFS, JDA, and the Escrow Agent), which shall bear
interest at market rates (the “Escrow Fund”). The Escrow Agent shall hold and
distribute the Escrow Proceeds in accordance with the terms of the Escrow
Agreement (as defined on Annex B-1).
During the Escrow Period (as defined on Annex B-1), interest on the Escrow
Proceeds shall accrue at the rates specified in Annex A-1 and interest shall be
due and payable by JDA to Agent in accordance with the terms of the credit
agreement. Also during the Escrow Period, interest earned on the Escrow Fund
shall be paid by the Escrow Agent to JDA on a monthly basis.

-2-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
During the Escrow Period (as defined on Annex B-1), (a) the Revolver shall
remain unfunded, other than the charging of fees, costs, expenses, and interest
on the Term Loan; and (b) the Unused Line Fee shall not be due or payable.
Notwithstanding anything in this Commitment Letter or the Term Sheet hereto to
the contrary, to the extent any collateral owned by JDA or any of its respective
subsidiaries is not provided, or the security interest of Agent (as defined in
the Term Sheet) therein is not perfected, on the Escrow Funding Date after your
use of commercially reasonable efforts to do so (other than (A) your
authorization to file Uniform Commercial Code financing statements, (B) your
authorization to file intellectual property security agreements with the United
States Copyright Office and the United States Patent and Trademark Office for
registered intellectual property, and (C) the delivery of stock certificates for
stock that is part of the collateral), the providing of, or perfection of the
security interest of Agent (as defined in the Term Sheet) in, such collateral
shall not constitute an Escrow Funding Condition but shall be required to be
provided after the Escrow Funding Date pursuant to arrangements to be mutually
agreed upon).
Notwithstanding anything in this Commitment Letter or the Term Sheet hereto to
the contrary, to the extent any collateral owned by i2 or any of its respective
subsidiaries is not provided, or the security interest of Agent (as defined in
the Term Sheet) therein is not perfected, on the Acquisition Funding Date after
your use of commercially reasonable efforts to do so (other than (A) your
authorization to file Uniform Commercial Code financing statements, (B) your
authorization to file intellectual property security agreements with the United
States Copyright Office and the United States Patent and Trademark Office for
registered intellectual property, and (C) the delivery of stock certificates for
stock that is part of the collateral), the providing of, or perfection of the
security interest of Agent (as defined in the Term Sheet) in, such collateral
shall not constitute an Acquisition Funding Condition but shall be required to
be provided after the Acquisition Funding Date pursuant to arrangements to be
mutually agreed upon).
Confidentiality
(a) You agree that this Commitment Letter (including the Term Sheet), and the
Fee Letter have been or are for your confidential use only and that neither
their existence, nor the terms hereof or thereof, will be disclosed by you to
any person other than your officers, directors, employees, agents, accountants,
attorneys, advisors, and other representatives retained in connection with the
Transaction contemplated hereby and then only on a “need-to-know” basis in
connection with the Transaction contemplated hereby and on a confidential basis.
The foregoing notwithstanding, you may (i) provide a copy hereof (including the
Term Sheet) and a copy of the Fee Letter (with all fee information redacted) to
Company (so long as it agrees not to disclose this Commitment Letter other than
to its officers, directors, employees, accountants, attorneys, and other
advisors, and then only on a “need-to-know” basis in connection with the
Transaction contemplated hereby and on a confidential basis), and (ii) following
your acceptance of this Commitment Letter in accordance herewith and your return
of an executed counterpart of this Commitment Letter to us, you may (A) file or
make such other public disclosures of the terms and conditions hereof (including
the Term Sheet, but not including the Fee Letter) as you are required by law, in
the opinion of your counsel, to make (it being understood that the Commitment
Letter (including the Term Sheet), but not the Fee Letter, will be disclosed as
a material contract in, and may be filed in its entirety as an exhibit to, JDA’s
or the Company’s current and periodic reports and any registration statements
relating to the Transaction filed with the Securities and Exchange Commission),
(B) disclose the Commitment Letter (including the Term Sheet and, solely to the
extent specifically required by such regulatory authority to be disclosed to
such regulatory authority, the Fee Letter), as may be required by regulatory
authorities so long as such authorities are informed of the confidential nature
of such information, provided that prior to

-3-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
any disclosure under this clause (B), you agree to provide WFF and WFS with
prior notice thereof, to the extent that it is practicable to do so,
(C) disclose the Commitment Letter (including the Term Sheet and, solely to the
extent specifically required by such statute, decision, or judicial or
administrative order, rule, or regulation, the Fee Letter), as may be required
by statute, decision, or judicial or administrative order, rule, or regulation,
provided that prior to any disclosure under this clause (C), you agree to
provide WFF and WFS with prior notice thereof, to the extent that it is
practicable to do so and to the extent that you are permitted to provide such
prior notice to WFF and WFS pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation, (D) disclose
the Commitment Letter (including the Term Sheet and solely to the extent
specifically required by such governmental authority, the Fee Letter), as
required by any governmental authority pursuant to any subpoena or other legal
process, provided that prior to any disclosure under this clause (D), you agree
to provide WFF and WFS with prior notice thereof, to the extent that it is
practicable to do so and to the extent that you are permitted to provide such
prior notice to WFF and WFS pursuant to the terms of the subpoena or other legal
process, and (E) disclose the Commitment Letter (including the Term Sheet and
solely to the extent specifically required by court order, the Fee Letter), in
connection with any litigation or other adverse proceeding involving parties to
this Commitment Letter; provided that prior to any disclosure to any party other
than WFF and WFS and their respective affiliates and counsel under this clause
(E) with respect to litigation involving a party other than WFF and WFS and
their respective affiliates, you agree to provide WFF and WFS with prior notice
thereof.
(b) Each of WFF and WFS agrees on behalf of itself that material, non-public
information regarding JDA, the Company and their respective subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by such person in a confidential manner, and shall not be disclosed by
such person to persons who are not parties to this Commitment Letter, except:
(i) to such person’s officers, directors, employees, attorneys, advisors,
accountants, auditors, and consultants engaged in connection with the
Transaction on a “need to know” basis in connection with Transaction
contemplated hereby and on a confidential basis, (ii) to subsidiaries and
affiliates of such person, provided that any such subsidiary or affiliate shall
have agreed to receive such information hereunder subject to the terms of this
clause (b), (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation, provided that prior to any disclosure under this clause (iv), the
disclosing party agrees to provide JDA with prior notice thereof, to the extent
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to JDA pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance by JDA, (vi) as requested or
required by any governmental authority pursuant to any subpoena or other legal
process, provided that prior to any disclosure under this clause (vi), the
disclosing party agrees to provide JDA with prior notice thereof, to the extent
that it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to JDA pursuant to the terms of the
subpoena or other legal process, (vii) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by either WFF or WFS or one of its affiliates), (viii) in connection
with any proposed assignment or participation of WFF’s interest in the Facility,
provided that any such proposed assignee or participant shall have agreed to
receive such information subject to the terms of this clause (b), and (ix) in
connection with any litigation or other adverse proceeding involving parties to
this Commitment Letter; provided that prior to any disclosure to any party other
than JDA, the Company, the Lenders (as defined in the Term Sheet), their
respective affiliates and their respective counsel under this clause (ix) with
respect to litigation involving a party other than JDA, the Company, the
Lenders, and their respective affiliates, the disclosing party agrees to provide
JDA with prior notice thereof.

-4-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
(c) Anything to the contrary in this Commitment Letter notwithstanding, JDA
agrees, on behalf of itself and the Company, that (i) each of WFS and WFF shall
have the right to provide information concerning the Facility to loan
syndication and reporting services, and (ii) that the Projections (as defined
below), the Marketing Materials and all other information provided by or on
behalf of you, the Company and your and its respective affiliates to WFS or WFF
regarding you, the Company and your and its respective affiliates, the
Transaction and the other transactions contemplated hereby in connection with
the Facility may be disseminated by or on behalf of WFS or WFF to prospective
lenders and other persons, who have agreed to be bound by customary
confidentiality undertakings (including, “click-through” agreements), all in
accordance with WFS’s or WFF’s standard loan syndication practices (whether
transmitted electronically by means of a website, e-mail or otherwise, or made
available orally or in writing, including at potential lender or other
meetings). You (and you will cause the Company to) hereby further authorize WFS
and WFF to download copies of JDA’s and the Company’s logos from their
respective websites and post copies thereof on Intralinks® or similar workspace
and use the logos on any confidential information memoranda, presentations and
other Marketing Materials prepared in connection with the syndication of the
Facility.
Certain Fees
The parties agree that the Lender Break-Up Fee (as defined in the Fee Letter)
provisions shall be as set forth in the Fee Letter.
Information
In issuing this Commitment Letter, each of WFF and WFS are relying on the
accuracy of the information furnished to it by or on behalf of JDA or the
Company and their respective affiliates, without independent verification
thereof. JDA represents to WFF and WFS that (a) all written information (other
than forward looking information and projections of future financial performance
and information of a general economic or industry-specific nature) concerning
JDA and its subsidiaries or to the best of JDA’s knowledge, after due inquiry,
the Company and its subsidiaries (the “Information”) that has been, or is
hereafter, made available by or on behalf of JDA or the Company or their
respective affiliates is, or when delivered shall be, when considered as a
whole, complete and correct in all material respects and does not, or shall not
when delivered, contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in any material respect in light of the circumstances under which
such statements have been made, and (b) all forward looking information and
projections of future financial performance (“Projections”) that have been or
are hereafter made available by or on behalf of JDA or the Company or their
respective affiliates are, or when delivered shall be, prepared in good faith on
the basis of information and assumptions that are believed by JDA to be
reasonable at the time such Projections were prepared (it being understood and
agreed that to the extent that any Projections are based on Information
concerning the Company, such Information shall be qualified by the provisions in
clause (a) above); it being recognized by WFF and WFS that projections of future
events are not to be viewed as facts and actual results may vary significantly
from projected results.
Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities
You acknowledge that WFF, WFS or one or more of their respective affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein or

-5-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
otherwise.   You also acknowledge that neither WFF nor WFS have any obligation
to use in connection with the transactions contemplated by this Commitment
Letter, or to furnish to you, confidential information obtained by it from other
companies.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and WFF, on the other hand, or
between any of you, on the one hand, and WFS, on the other hand, is intended to
be or has been created in respect of any of the transactions contemplated by
this Commitment Letter, irrespective of whether WFF and/or WFS or one or more of
their respective affiliates has advised or is advising you on other matters,
(b) WFF, on the one hand, and you, on the other hand, and WFS, on the one hand,
and you, on the other hand, have an arms-length business relationship that does
not directly or indirectly give rise to, nor do you rely on, any fiduciary duty
on the part of WFF or WFS, (c) you are capable of evaluating and understanding,
and you understand and accept, the terms, risks and conditions of the
transactions contemplated by this Commitment Letter, (d) you have been advised
that WFF, WFS or one or more of their respective affiliates is engaged in a
broad range of transactions that may involve interests that differ from your
interests and that neither WFF nor WFS has any obligation to disclose such
interests and transactions to you by virtue of any fiduciary, advisory or agency
relationship, and (e) you waive, to the fullest extent permitted by law, any
claims you may have against WFF or WFS for breach of fiduciary duty or alleged
breach of fiduciary duty and agree that neither WFF nor WFS shall have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of you, including your stockholders, employees or creditors.  For the
avoidance of doubt, the provisions of this paragraph apply only to the
transactions contemplated by this Commitment Letter and the relationships and
duties created in connection with the transactions contemplated by this
Commitment Letter.
You further acknowledge that one or more of WFF’s and/or WFS’s affiliates is a
full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
 In the ordinary course of business, WFF, WFS or one or more of their respective
affiliates may provide investment banking and other financial services to,
and/or acquire, hold or sell, for their respective own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you and the Company and other
companies with which you or the Company may have commercial or other
relationships.  With respect to any debt or other securities and/or financial
instruments so held by WFF, WFS or one or more of their respective affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.
Governing Law, Etc.
This Commitment Letter, the Term Sheet, and any claim or dispute concerning the
subject matter hereof or thereof shall be governed by, and construed in
accordance with, the law of the State of New York. Each of the parties hereto
consents to the exclusive jurisdiction and venue of the federal and/or state
courts located in New York, New York. This Commitment Letter (together with the
exhibits and annexes hereto and the Term Sheet), and the Fee Letter set forth
the entire agreement between the parties with respect to the matters addressed
herein, supersedes all prior communications, written or oral, with respect
hereto, and may not be amended, supplemented, or modified except in a writing
signed by the parties hereto. This Commitment Letter may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original and all of which, taken together, shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Commitment Letter by

-6-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
telecopier or other electronic transmission shall be equally effective as
delivery of a manually executed counterpart of this Commitment Letter. This
Commitment Letter shall not be assignable by you without the prior written
consent of WFF and WFS (any purported assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto,
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and the Indemnified Persons. In the
event that this Commitment Letter is terminated or expires, the Expenses and
Indemnification, Fees, Confidentiality, Certain Fees (including the Fee Letter),
Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities,
Governing Law, Etc., and Waiver of Jury Trial provisions hereof shall survive
such termination or expiration. Anything contained herein to the contrary
notwithstanding, the obligations of JDA under this Commitment Letter, other than
the obligations of JDA under the paragraph captioned “Syndication”, shall
terminate at the time of the execution and delivery of the Loan Documents
relative to the Facility.
Waiver of Jury Trial
To the maximum extent permitted by applicable law, each party hereto irrevocably
waives any and all rights to a trial by jury in any action or proceeding
(whether based on contract, tort, or otherwise) arising out of or relating to
this Commitment Letter or the Transaction contemplated hereby or the actions of
either WFF or WFS or any of its affiliates in the negotiation, performance, or
enforcement of this Commitment Letter.
Patriot Act
WFF and WFS hereby notify you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), WFF and/or WFS may be required to obtain, verify and record
information that identifies the Loan Parties (as defined in the Term Sheet),
which information includes the name, address, tax identification number and
other information regarding the Loan Parties that will allow WFF and/or WFS to
identify the Loan Parties in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act. You agree to cause
the Company to provide WFF and WFS, prior to the Escrow Funding Date (as
hereinafter defined), with all documentation and other information required by
bank regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.
*****
This Commitment Letter shall expire at 5 p.m. (New York time) on November 5,
2009, unless prior thereto each of WFF and WFS has received a copy of this
Commitment Letter and the Fee Letter signed by JDA, together with the fees due
on November 5, 2009 as set forth in the Fee Letter. In the event that the
Acquisition Funding Date does not occur on or before March 31, 2010, then WFF’s
commitment to provide the Facility shall automatically expire on such date. If
you elect to deliver your signed counterpart of this Commitment Letter by
telecopier or other electronic transmission, please arrange for the executed
original to follow by next-day courier.

-7-



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            WELLS FARGO FOOTHILL, LLC
 
       
 
  By:   /s/ Eric Baymiller
 
       
 
      Name: Eric Baymiller
 
      Title: Senior Vice President
 
            WELLS FARGO SECURITIES, LLC
 
       
 
  By:   /s/ Kempton Dunn III
 
       
 
  Name:   Kempton Dunn III
 
  Title:   Director

              ACCEPTED AND AGREED TO     this 5th day of November, 2009    
 
            JDA SOFTWARE GROUP, INC.    
 
           
By:
  /s/ Peter Hathaway              
 
  Name:   Peter Hathaway    
 
           
 
  Title:   Chief Financial Officer    
 
           

cc:   Steven V. Macko, Managing Director, Wells Fargo Foothill, LLC
Jim Zilisch, Managing Director, Wells Fargo Securities, LLC
Thomas E. Lane, National Underwriting Manager/Senior Vice President, Wells Fargo
Foothill, LLC
Andrea E. Bernard, Vice President, Underwriter, Wells Fargo Foothill, LLC

[Signature Page to Commitment Letter]

 



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
ANNEX A
Syndication Provisions
While WFF has provided a commitment for the entire amount of the Facility,
subject to the terms and conditions of this Commitment Letter and the Term
Sheet, the Joint Lead Arrangers intend, and reserve the right, to syndicate the
Facility to lenders identified by Joint Lead Arrangers in consultation with you;
provided, however, that any assignment made prior to the Escrow Funding Date
shall not relieve WFF of its obligations hereunder to the extent that an
assignee breaches its obligation to fund its ratable share of the Term Loan on
the Escrow Funding Date (provided that WFF shall not have any obligation with
respect to any breach by an assignee that occurs after the Escrow Funding Date).
JDA agrees to include a covenant in the definitive acquisition agreement for the
Acquisition in which the Company agrees to cooperate in such syndication process
and assist the Joint Lead Arrangers in forming a syndicate acceptable to them.
On or prior to December 2, 2009, JDA shall notify WFF in writing whether (or
not) JDA has made the Financing Election pursuant to Section 5.15 of the
Acquisition Agreement (the “Financing Election”).
If JDA notifies WFF that JDA has not made the Financing Election, the
commencement of the syndication shall begin on the date (such date, the
“Syndication Commencement Date”) that is the earlier of (a) the date that the
Joint Lead Arrangers have received such notice; and (b) December 2, 2009;
provided, however, that it is a condition to WFF’s commitments hereunder that
Joint Lead Arrangers shall have a period (commencing on the date after delivery
of the final Marketing Materials and the hosting of the Lender Meeting) of not
less than 15 consecutive business days prior to the Escrow Funding Date to seek
to syndicate the Facility (it being understood and agreed that a Successful
Syndication is not a condition to WFF’s commitments hereunder); provided
further, however, that, JDA shall have no obligation to assist in preparing the
Marketing Materials until on and after the date that is December 10, 2009 so
long as the Escrow Funding Date does not occur on or before the date that 10
consecutive business days after the preparation of such Marketing Materials.
If JDA notifies WFF on or prior to December 2, 2009 that JDA has made the
Financing Election or if JDA fails to provide any notice relative to the
Financing Election prior to December 2, 2009 or otherwise, JDA understands and
agrees that it is a condition to WFF’s commitments hereunder that Joint Lead
Arrangers shall have a period (commencing on the date after delivery of the
final Marketing Materials and the hosting of the Lender Meeting) of not less
than 20 consecutive business days prior to the Escrow Funding Date to seek to
syndicate the Facility (it being understood and agreed that a Successful
Syndication is not a condition to WFF’s commitments hereunder).
JDA agrees to (a) cooperate in the syndication process and to assist the Joint
Lead Arrangers in forming a syndicate acceptable to them; and (b) prior to the
consummation of the Acquisition, to use its commercially reasonable efforts to
cause the Company to cooperate in such syndication process and assist the Joint
Lead Arrangers in forming a syndicate acceptable to them. After the consummation
of the Acquisition, JDA shall cause the Company to cooperate in such syndication
process and to assist the Joint Lead Arrangers in forming a syndicate acceptable
to them.
The assistance of JDA and Company shall include but will not be limited to:

-2-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

(a)   (i) prior to the consummation of the Acquisition, making senior management
and representatives of JDA and use commercially reasonable efforts to make the
Company available to participate in meetings and to provide information to
prospective lenders at such times and places as either Joint Lead Arranger may
reasonably request; and (ii) after the consummation of the Acquisition, making
senior management and representatives of JDA and the Company available to
participate in meetings and to provide information to prospective lenders at
such times and places as either Joint Lead Arranger may reasonably request;

(b)   using commercially reasonable efforts to cause the Joint Lead Arrangers’
syndication efforts to benefit from the existing lending relationships of JDA or
the Company,

(c)   on and after December 10, 2009, (i) prior to the consummation of the
Acquisition, arranging for direct contact between senior management and other
representatives and advisors of JDA and the prospective lenders and using
commercially reasonable efforts to arrange for direct contact between senior
management and other representatives and advisors of the Company and the
prospective lenders; and (ii) after the consummation of the Acquisition,
arranging for direct contact between senior management and other representatives
and advisors of JDA, the Company, and the prospective lenders,

(d)   on and after December 10, 2009, (i) prior to the consummation of the
Acquisition, assisting, and using commercially reasonable efforts to cause the
Company to assist, in the preparation of the Marketing Materials (as defined
below); and (ii) after the consummation of the Acquisition, assisting and
causing the Company to assist, in the preparation of the Marketing Materials (as
defined below);

(e)   on and after December 10, 2009, (i) at your expense, hosting, with the
Joint Lead Arrangers, one or more meetings of prospective lenders, and, in
connection with any such lender meeting (a “Lender Meeting”), consulting with
the Joint Lead Arrangers with respect to the presentations to be made at any
such Lender Meeting, and (ii) prior to the consummation of the Acquisition,
making available appropriate officers and other representatives of JDA and using
commercially reasonable efforts to make available appropriate officers and other
representatives of the Company, and rehearsing such presentations prior to such
Lender Meetings, as reasonably requested by either Joint Lender; and (iii) after
the consummation of the Acquisition, making available appropriate officers and
other representatives of JDA and the Company, and rehearsing such presentations
prior to such Lender Meetings, as reasonably requested by either Joint Lender;
and

(f)   at your expense, working with the Joint Lead Arrangers to obtain a
corporate family rating for Borrowers and ratings for the Facility from Moody’s
Investors Service, Inc. (“Moody’s”) and a corporate credit rating for Borrowers
and ratings for the Facility from Standard & Poor’s Ratings Group (“S&P”) prior
to the commencement of the syndication of the Facility (all such ratings,
collectively, the “Ratings”).

To assist the Joint Lead Arrangers in their syndication efforts, you agree (and
you agree, prior to the consummation of the Acquisition, to use commercially
reasonable efforts to cause the Company, and after the consummation of the
Acquisition, to cause the Company) to promptly prepare and provide to the Joint
Lead Arrangers such information with respect to JDA and the Company, and the
Transaction as either Joint Lead Arranger may reasonably request, including,
without limitation, (a) financial information and the Projections with respect
to JDA and the Company and their respective subsidiaries, (b) a confidential

-3-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
information memorandum that includes information with respect to JDA, the
Company, and the Transaction as either Joint Lead Arranger may reasonably
request, including the Projections relative to JDA and the Company and their
respective subsidiaries, all in form and substance reasonably satisfactory to
Joint Lead Arrangers (the “Marketing Materials”), and (c) a version of the
Marketing Materials (the “Public Information Materials”) that does not contain
Projections or other material non-public information concerning JDA, the
Company, their respective affiliates or either of their respective securities
for purposes of the United States federal and state securities laws (“Material
Non-Public Information”). You hereby represent and warrant that, (i) all
information included in the Marketing Materials (other than Projections) that
has been or is hereafter made available to either Joint Lead Arranger by or
behalf of you, the Company (at your request), or any of your or its
representatives is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in the light of the
circumstances under which such statements are made, and (ii) the Projections
concerning JDA and the Company and their respective subsidiaries that have been
or will be made available to either Joint Lead Arranger by or on behalf of you,
the Company (at your request) or any of your or its representatives have been or
will be prepared in good faith based upon reasonable assumptions. You understand
that in arranging and syndicating the Facility, the Joint Lead Arrangers may use
and rely on the Marketing Materials without independent verification thereof and
that you will promptly notify the Joint Lead Arrangers of any changes in
circumstances that could be expected to call into question the continued
reasonableness of any assumption underlying the Projections concerning JDA and
the Company and their respective subsidiaries. On the reasonable request of
either Joint Lead Arranger, you further agree to update the Marketing Materials
as necessary during the syndication process so as to cause the foregoing
representations and warranties to continue to be true and correct.
Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning JDA, the
Company, their respective affiliates or either of their respective securities
(such lenders, “Public Lenders”, all other lenders, “Private Lenders”), you
agree (and prior to the consummation of the Acquisition, you agree to use
commercially reasonable efforts to cause the Company, and after the consummation
of the Acquisition, you agree to cause the Company) to provide the Joint Lead
Arrangers with a customary letter authorizing the dissemination of the Public
Information Materials and confirming the absence of Material Non-Public
Information therein and (b) to prospective Private Lenders, you agree (and you
agree to cause the Company) to provide the Joint Lead Arrangers with a customary
letter authorizing the dissemination of those materials. In addition, at the
request of either Joint Lead Arranger, you and the Company will identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC.”
You agree (and you agree to cause the Company to agree) that either Joint Lead
Arranger may distribute the following documents to all prospective lenders,
unless you advise us in writing (including by email) within a reasonable time
prior to their intended distributions that such material should only be
distributed to prospective Private Lenders: (i) administrative materials for
prospective lenders such as lender meeting invitations and funding and closing
memoranda, and (ii) other materials intended for prospective lenders after the
initial distribution of the Marketing Materials, including drafts and final
versions of the definitive documentation for the Facility. If you advise us that
any of the foregoing items should be distributed only to Private Lenders, then
each Joint Lead Arranger agrees not to distribute such materials to Public
Lenders without your prior written consent (including by email).

-4-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
To ensure an orderly and effective syndication of the Facility you agree that
from and after December 18, 2009, until the earlier of the completion of a
Successful Syndication (as defined in the Fee Letter) and 90 days following the
Acquisition Funding Date, you will not, and will not permit any of your
affiliates to, and will cause the Company not to, syndicate or issue, attempt to
syndicate or issue, announce or authorize the announcement of the syndication or
issuance of, or engage in discussions concerning the syndication or issuance of,
any debt facility, or debt or preferred equity security of the Company, or any
of its subsidiaries (other than the syndication of the Facility as contemplated
hereby), including any renewals or refinancings of any existing debt facility,
without the prior written consent of each Joint Lead Arranger.

-5-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
ANNEX B
Indemnification Provisions
Capitalized terms used herein shall have the meanings ascribed to them in the
commitment letter, dated November 4, 2009 (the “Commitment Letter”) addressed to
JDA Software Group, Inc. (the “Indemnifying Party”) from Wells Fargo Foothill,
LLC (“WFF”) and Wells Fargo Securities, LLC (“WFS”).
To the fullest extent permitted by applicable law, the Indemnifying Party agrees
that it will indemnify, defend, and hold harmless each of the Indemnified
Persons (as defined in the Commitment Letter) from and against (i) any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, (ii) any and all actions, suits, proceedings
and investigations in respect thereof, and (iii) any and all reasonable legal or
other costs, expenses or disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any such action, proceeding or investigation (whether or
not in connection with litigation in which any of the Indemnified Persons is a
party) and including, without limitation, any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, resulting from any act or omission of any of the Indemnified
Persons), directly or indirectly, caused by, relating to, based upon, arising
out of or in connection with (a) the Transaction, (b) the Commitment Letter or
the Facility, or (c) any untrue statement or alleged untrue statement of a
material fact contained in, or omissions or alleged omissions in, information
furnished by Indemnifying Party or the Company, or any of their subsidiaries or
affiliates, or any other person in connection with the Transaction or the
Commitment Letter; provided, however, such indemnity agreement shall not apply
to any portion of any such loss, claim, damage, obligation, penalty, judgment,
award, liability, cost, expense or disbursement of an Indemnified Person to the
extent it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from the
gross negligence, bad faith or willful misconduct of such Indemnified Person.
These Indemnification Provisions shall be in addition to any liability which the
Indemnifying Party may have to the Indemnified Persons.
If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Party with reasonable promptness; provided, however, that any
failure by any of the Indemnified Persons to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from its obligations hereunder. In
connection with any such action, suit, proceeding or investigation to which a
WFF Indemnified Person is a party, WFF, on behalf of the WFF Indemnified
Persons, shall have the right to retain counsel of its choice to represent the
WFF Indemnified Persons, and each Indemnifying Party shall pay the fees,
expenses, and disbursement of such counsel, and such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with each
Indemnifying Party and any counsel designated by such Indemnifying Party. In
connection with any such action, suit, proceeding or investigation to which a
WFS Indemnified Person is a party, WFS, on behalf of the WFS Indemnified
Persons, shall have the right to retain counsel of its choice to represent the
WFS Indemnified Persons, and each Indemnifying Party shall pay the fees,
expenses, and disbursement of such counsel, and such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with each
Indemnifying Party and any counsel designated by such Indemnifying Party. The
Indemnifying Party shall be liable for any settlement of any claim against any
of

-6-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
the Indemnified Persons made with its written consent, which consent shall not
be unreasonably withheld. Without the prior written consent of WFF, no
Indemnifying Party shall settle or compromise any claim of any WFF Indemnified
Person, permit a default or consent to the entry of any judgment in respect
thereof. Without the prior written consent of WFS, no Indemnifying Party shall
settle or compromise any claim of any WFS Indemnified Person, permit a default
or consent to the entry of any judgment in respect thereof.
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Party, on the one hand, and the Indemnified Persons, on the other
hand, shall contribute to the losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements to which the
Indemnified Persons may be subject in accordance with the relative benefits
received by the Indemnifying Party, on the one hand, and the Indemnified
Persons, on the other hand, and also the relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Persons collectively and in the
aggregate, on the other hand, in connection with the statements, acts or
omissions which resulted in such losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements and
the relevant equitable considerations shall also be considered. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any other person who is not also found liable for such fraudulent
misrepresentation. Notwithstanding the foregoing, none of the Indemnified
Persons shall be obligated to contribute any amount hereunder that exceeds the
amount of fees previously received by such Indemnified Person pursuant to the
Commitment Letter.
Neither expiration nor termination of WFF’s commitments under the Commitment
Letter or funding or repayment of the loans under the Facility shall affect
these Indemnification Provisions which shall remain operative and continue in
full force and effect.

-7-



--------------------------------------------------------------------------------



 



COMMITMENT LETTER
TERM SHEET
TERM SHEET
This Term Sheet is part of the commitment letter, dated November 4, 2009 (the
“Commitment Letter”), addressed to JDA Software Group, Inc. (“JDA”) by Wells
Fargo Foothill, LLC (“WFF”) and Wells Fargo Securities, LLC (“WFS”) and is
subject to the terms and conditions of the Commitment Letter. Capitalized terms
used herein and the accompanying Annexes shall have the meanings set forth in
the Commitment Letter unless otherwise defined herein.

     
Borrowers:
  (a) JDA and each of its domestic subsidiaries as are acceptable to WFF
(individually and collectively, jointly and severally, the “JDA Borrowers”); and
 
   
 
  (b) from and after the Acquisition Funding Date, the entity created by the
merger of i2 with and into Merger Sub, with i2 as the surviving entity, and the
merger of i2 with and into Merger LLC, with Merger LLC as the surviving entity;
and of their respective domestic subsidiaries as are acceptable to WFF
(individually and collectively, jointly and severally, the “i2 Borrowers”; and
together with the JDA Borrowers, individually and collectively, jointly and
severally, the “Borrowers”).
 
   
Guarantors:
  All of JDA’s present and future subsidiaries that are not Borrowers (such
Guarantors, the “JDA Guarantors”) and from and after the Acquisition Funding
Date, all of i2’s present and future subsidiaries that are not Borrowers (such
Guarantors, the “i2 Guarantors”; and together with the JDA Guarantors,
individually and collectively, jointly and severally the “Guarantors”; and
together with the Borrowers, individually and collectively, jointly and
severally, the “Loan Parties”); provided, that (a) subsidiaries that are
controlled foreign corporations (each a “CFC”) will not be required to be
Guarantors; and (b) Immaterial Subsidiaries (such definition to be agreed upon
by Agent and the Borrower) will not be required to be Guarantors.
 
   
 
  The JDA Borrowers together with the JDA Guarantors shall be referred to herein
as the “JDA Loan Parties”.
 
   
 
  The i2 Borrowers together with the i2 Guarantors shall be referred to herein
as the “i2 Loan Parties”.
 
   
Joint Lead Arrangers and Joint Lead Bookrunners:
  WFS and WFF will act as joint lead arrangers and joint lead bookrunners (in
such capacity, each a “Joint Lead Arranger” and collectively, the “Joint Lead
Arrangers”).
 
   
Lenders and Agent:
  WFF and such other lenders (the “Lenders”) as Joint Lead Arrangers elect to
include within the syndicate subject to the consent of the Borrowers, such
consent not to be unreasonably withheld or delayed and not to be required (a) if
an event of default has occurred and is continuing, (b) during the period from
the Escrow Funding Date until the earlier of (i) the completion of a Successful
Syndication (as defined in the Fee





--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
  Letter) and (ii) 90 days following the Acquisition Funding Date, and (c) if
the assignment is to a Lender, an affiliate of a Lender or a Related Fund (as
such term shall be defined in the Loan Documents). WFF shall be the sole agent
for the Lenders (in such capacity, “Agent”).
 
   
Facility:
  A senior secured credit facility (the “Facility”) in a maximum credit amount
(“Maximum Credit Amount”) of $140,000,000. Under the Facility, Lenders will
provide the Borrowers with a revolving credit facility (the “Revolver”) and a
term loan (the “Term Loan”).
 
   
Revolver:
  Advances under the Revolver (“Advances”) will be available up to a maximum
amount outstanding at any one time of $20,000,000 (the “Maximum Revolver
Amount”). The Revolver shall be unfunded on the Escrow Funding Date, during the
Escrow Period, and on the Acquisition Funding Date.
 
   
Letter of Credit Subfacility:
  Under the Revolver, Borrowers will be entitled to request that Agent issue or
to cause Wells Fargo Bank, N.A. (“WFB”), as Agent’s agent, to issue letters of
credit (each, a “Letter of Credit”) in an aggregate amount not to exceed
$10,000,000 at any one time outstanding. The aggregate amount of outstanding
Letters of Credit will be reserved against the Maximum Revolver Amount.
 
   
Term Loan:
  On the Escrow Funding Date, the Lenders will provide the Borrowers the Term
Loan in an amount (the “Term Loan Amount”) equal to the lesser of (a)
$120,000,000; and (b) 1.25 times the trailing 12 month pro forma EBITDA of the
Borrowers (“TTM Pro Forma EBITDA”) for the 12 month period ended (i) if the
Escrow Funding Date occurs on or prior to November 14, 2009, June 30, 2009,
(ii) if the Escrow Funding Date occurs after November 15, 2009 but on or prior
to February 14, 2010, September 30, 2009, and (iii) if the Escrow Funding Date
occurs on or after February 15, 2010, December 31, 2009.
 
   
 
  Commencing on June 30, 2010, the Term Loan will be repayable, on a quarterly
basis, by an amount equal to 5.00% of the original principal amount of the Term
Loan.
 
   
 
  Any amount remaining unpaid shall be due and payable in full on the Maturity
Date (as defined below).
 
   
Optional Prepayment:
  The Advances may be prepaid in whole or in part from time to time without
premium or penalty. The Revolver commitments

-9-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
  may be reduced from time to time.
 
   
 
  The Term Loan or any portion thereof may be prepaid, upon 10 business days
prior written notice and in minimum amounts to be mutually agreed. All such
optional prepayments of the Term Loan shall be applied to the remaining
principal installments as directed by the Borrowers.
 
   
 
  The Facility may be prepaid and the commitments terminated in whole at any
time upon 10 business days prior written notice.

     
Mandatory Prepayments:
  The Facility will be required to be prepaid as follows:
 
   
 
 
(a) together with delivery of annual audited financial statements, commencing
with the fiscal year ending December 31, 2010, (i) if Borrower’s total leverage
ratio is equal to or greater than 1.00:1.00 as of the last day of the
immediately preceding fiscal year, in an amount equal to 50% of the Borrowers’
consolidated excess cash flow (to be defined in a manner mutually acceptable to
the Loan Parties and Agent) during such fiscal year; and (ii) if Borrower’s
total leverage ratio is less than 1.00:1.00 as of the last day of such fiscal
year, in an amount equal to 0% of the Borrower’s consolidated excess cash flow
during such fiscal year;
 
   
 
 
(b) in an amount equal to 100% of the net cash proceeds of asset dispositions
(except for dispositions resulting from casualty losses or condemnations and
subject to thresholds and exceptions to the extent mutually agreed upon),
provided that such proceeds may be reinvested within a 180 day period (or
270 days so long as the agreement that requires such reinvestment is executed
within a 180 day period) subject to customary reinvestment provisions;
 
   
 
 
(c) in an amount equal to 100% of the net cash proceeds of any debt issued by
the Borrowers or their subsidiaries (other than certain permitted debt and other
exceptions and thresholds to the extent mutually agreed upon);
 
   
 
 
(d) in an amount equal to 50% of the net cash proceeds of any equity issuance by
the Borrowers or their subsidiaries (other than equity issuances by the Parent
to management and other employees pursuant to employee stock or option plans
approved by the board of directors of the Parent and certain other permitted
issuances to the extent mutually agreed between Agent and Borrowers);

-10-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
 
(e) in an amount equal to 100% of the net cash proceeds of casualty insurance
and condemnation receipts received by the Borrowers or their subsidiaries;
provided that such proceeds may be reinvested within a 180 day period (or
270 days so long as the agreement that requires such reinvestment is executed
within a 180 day period) subject to customary reinvestment provisions and other
thresholds and exceptions to the extent mutually agreed upon;
 
   
 
 
(f) in amount equal to 100% of the net proceeds of extraordinary receipts (the
definition thereof, to be mutually agreed upon), subject to thresholds and
exceptions to the extent mutually agreed upon; and
 
   
 
 
(g) as required by section (c)(iii) of the Escrow Funding Conditions listed on
Annex B-1.
 
   
 
  All mandatory prepayments shall be applied first to the remaining principal
installments due under the Term Loan on a pro rata basis, second to Advances
outstanding under the Revolver (and to the extent that the proceeds are the net
cash proceeds of asset dispositions, with a corresponding permanent reduction in
the Maximum Revolver Amount), and third to cash collateralize the Letters of
Credit (and to the extent that the proceeds are the net cash proceeds of asset
dispositions, with a corresponding permanent reduction in the Maximum Revolver
Amount).

     
Use of Proceeds:
  The Term Loan shall be used to finance a portion of the consideration payable
in connection with the consummation of the Acquisition. The Revolving Loan shall
be used to finance general corporate purposes of JDA and its subsidiaries and
pay fees and expenses associated with the Transaction.
 
   
Fees:
  As set forth in the Fee Letter and Annex A-1.
 
   
Interest Rates:
  As set forth in Annex A-1
 
   
Term:
  The Facility shall mature on the date (such date, the “Maturity Date”) that is
the earliest of (a) the date that is 3 years after the Escrow Funding Date; (b)
March 31, 2010, if the Acquisition has not consummated on or before March 31,
2010; (c) the date that the Acquisition Agreement terminates, if the Acquisition
has not consummated on or before March 31, 2010 (and JDA agrees that it shall
deliver notice of such termination to the Escrow Agent and the Agent), (d) the
date that the Acquisition is consummated without using the

-11-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
  proceeds of the Term Loan to pay all or a portion of the Cash Consideration
(and JDA agrees that it shall deliver notice of such funding to the Escrow Agent
and the Agent), and (e) the date that JDA incurs the high yield financing as
contemplated by the Acquisition Agreement.
 
   
Collateral:
  A first priority perfected security interest (a) in substantially all of the
Loan Parties’ now owned and hereafter acquired property and assets and all
proceeds and products thereof, subject to permitted liens (to be mutually
agreeable to Agent and the Borrowers), including notwithstanding anything in the
Commitment Letter or this Term Sheet to the contrary and without limitation and
without regard to whether the owner thereof is a Loan Party, substantially all
of the intellectual property that is material to the business of the Borrowers
and/or their subsidiaries, and (b) in 100% of the stock of (or other ownership
interests in) each of JDA’s subsidiaries (including the Company) and all
proceeds and products thereof; provided that only 65% of the stock of (or other
ownership interests in) CFCs will be required to be pledged.
 
   
 
  The Collateral shall not include (A) leasehold interests in real property,
(B) any owned real property with a fair market value of less than $5,000,000
(provided, however, that JDA shall provide a negative pledge with respect to
JDA’s headquarters), (C) motor vehicles, (D) margin stock, (E) deposit accounts
or securities accounts located in countries outside the United States, (F) those
assets as to which prior to and on the Escrow Funding Date, the Joint Lead
Arrangers, or following the Escrow Funding Date, the Agent, shall determine in
their or its sole discretion that the costs of obtaining a security interest
outweigh the benefits provided to the Lenders of the security interest afforded
thereby, or (G) any rights or interest in any contract, lease, permit, license,
charter or license agreement covering real or personal property of any Loan
Party if under the terms of such contract, lease, permit, license, charter or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, charter or license agreement and
such prohibition has not been waived or the consent of the other party to such
contract, lease, permit, license, charter or license agreement has not been
obtained (provided, that, the exclusion set forth in this clause (G) shall in no
way be construed (I) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the Uniform
Commercial Code or other applicable law, (II) to apply to the extent that any
waiver or consent has been obtained that would permit the security interest or
lien

-12-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
  notwithstanding the prohibition, or (III) to limit, impair, or otherwise
affect Agent’s continuing security interests in and liens upon any rights or
interests of any Loan Party in or to (1) monies due or to become due under any
described contract, lease, permit, license, charter or license agreement
(including any Accounts), or (2) any proceeds from the sale, license, lease, or
other dispositions of any such contract, lease, permit, license, charter, or
license agreement).
 
   
Bank Products:
  The Agent will be afforded a reasonable opportunity to establish and maintain
the Loan Parties’ primary depository and treasury management relationships with
WFB or one of its affiliates.
 
   
Representations and Warranties:
  The credit agreement governing the Facility, will contain the following
representations and warranties (which will be the only representations and
warranties) regarding the Loan Parties and their subsidiaries (certain of which
will be subject to materiality thresholds, baskets and customary exceptions and
qualifications to be mutually agreed upon) regarding: due organization and
qualification; subsidiaries; due authorization; no conflict; governmental
consents; binding obligations; perfected liens; title to assets; no
encumbrances; jurisdiction of organization; location of chief executive office;
organizational identification number; commercial tort claims; litigation;
compliance with laws; no material adverse change; fraudulent transfer; employee
benefits; environmental condition; intellectual property; leases; deposit
accounts and securities accounts; complete disclosure; material contracts;
Patriot Act and OFAC; indebtedness; liens, payment of taxes; margin stock;
governmental regulation; and acquisition documents.
 
   
Affirmative Covenants:
  The credit agreement governing the Facility will contain the following
affirmative covenants (which will be the only affirmative covenants and certain
of which will be subject to materiality thresholds, baskets and customary
exceptions and qualifications to be mutually agreed upon) which will be
applicable to the Loan Parties and their subsidiaries regarding: financial
statements, reports, and certificates; collateral reporting; existence;
maintenance of properties; taxes; insurance; inspection; compliance with laws;
environmental; disclosure updates; formation of subsidiaries; further
assurances; lender meetings; material contracts; employee benefits and location
of inventory and equipment; registration of intellectual property (on a
post-close basis); protection of intellectual property, preservation and
maintenance of intellectual property; management letters; employee benefits; the
filing or registration of any documents as required to provide Agent with a
first priority, perfected security interest

-13-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
  in the Collateral; and within 5 business days of the Acquisition Funding Date,
Agent shall have received evidence reasonably satisfactory to Agent that, except
for any patents, trademarks, copyrights, and other proprietary rights
(collectively, the “i2 Intellectual Property”) licensed from any third party to
any i2 Loan Parties, the i2 Loan Parties exclusively own all i2 Intellectual
Property (i) included in or related to any of the software licensed or made
available by i2 or its subsidiaries to any of their respective customers, or
(ii) material to the business of i2 or any of its subsidiaries; and within a
reasonable period of time after the Escrow Funding Date (for the JDA Loan
Parties) and the Acquisition Funding Date (for the i2 Loan Parties) (such period
of time to be mutually agreeable), each of the following: (i) control
agreements, (ii) landlord waivers for headquarters location only, and
(iii) mortgages (provided, however, that JDA shall provide a negative pledge
with respect to JDA’s headquarters).
 
   
Negative Covenants:
  The credit agreement governing the Facility will contain the following
negative covenants (which will be the only negative covenants and certain of
which will be subject to materiality thresholds, baskets and customary
exceptions and qualifications to be mutually agreed upon) which will be
applicable to the Loan Parties and their subsidiaries regarding: limitations on:
indebtedness (including prohibited preferred stock); liens; fundamental changes;
disposal of assets; change of name; nature of business; prepayments and
amendments; change of control; distributions; accounting methods; billing
practices; amendments to material contracts; investments (other than after the
Acquisition Funding Date, permitted acquisitions subject to terms and conditions
to be agreed upon (“Permitted Acquisitions”)); transactions with affiliates;
payments to affiliates (other than for accounts receivables incurred in the
ordinary course of business); and use of proceeds.
 
   
Financial Covenants:
  Commencing with the period ending March 31, 2010 (which shall be tested on
May 15, 2010), the Borrowers and their subsidiaries, on a consolidated basis,
shall be required to maintain (a) a minimum Fixed Charge Coverage Ratio (as
defined on Annex A-3), and (b) a maximum Total Leverage Ratio (as defined on
Annex A-3), in each case, in accordance with the ratios set forth on Annex A-3.
 
   
 
  The parties hereto agree that EBITDA of JDA and i2, on a consolidated basis,
for the trailing 4 quarter period ended September 30, 2009 shall be deemed to be
$158,800,000.

-14-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
Events of Default:
  The following events of default (which will be the only events of default)
will be contained in the credit agreement governing the Facility and will be
applicable to the Loan Parties and their subsidiaries (and certain of which will
be subject to materiality thresholds, exceptions and grace or cure periods to be
mutually agreed upon): non-payment of obligations; non-performance of covenants
and obligations; material judgments; bankruptcy or insolvency; any restrainment
against the conduct of all or a material portion of business affairs; default on
other material debt (including hedging agreements); breach of any representation
or warranty; limitation or termination of any guarantee with respect to the
Facility; impairment of security; employee benefits; and actual or asserted
invalidity or unenforceability of any Facility documentation or liens securing
obligations under the Facility documentation.
 
   
Defaulting Lender Provisions, Yield Protection and Increased Costs:
  Customary for facilities of this type, including, without limitation, in
respect of breakage or redeployment costs incurred in connection with
prepayments, cash collateralization for Letters of Credit or swingline loans in
the event any lender under the Revolver becomes a Defaulting Lender (as such
term shall be defined in the Loan Documents), changes in capital adequacy and
capital requirements or their interpretation, illegality, unavailability,
reserves without proration or offset and payments free and clear of withholding
or other taxes.
 
   
 
  The Borrowers shall have customary rights to remove a Lender (a) for availing
itself of yield maintenance and tax gross up provisions, (b) for being a
Defaulting Lender (as such term shall be defined in the Loan Documents), and
(c) for being a non-consenting Lender in a scenario where only the consent of
the Required Lenders has been obtained but unanimous Lender consent is required.
 
   
Conditions Precedent to Closing:
  The conditions precedent set forth on Annex B-1.
 
   
Assignments:
 
(a)  Revolver: Subject to the consents described below (which consents will not
be unreasonably withheld or delayed), each Lender will be permitted to make
assignments to other prospective lenders in respect of the Revolver in a minimum
amount equal to $5,000,000.
 
   
 
 
(b)  Term Loan: Subject to the consents described below (which consents will not
be unreasonably withheld or delayed), each Lender will be permitted to make
assignments to other prospective lenders in respect of the Term Loan in a
minimum amount equal to $5,000,000.

-15-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
 
(c)  Consents: The consent of Borrowers will be required for any assignment,
such consent not to be unreasonably withheld or delayed and not to be required
(i) if an event of default has occurred and is continuing, (ii) during the
period from the Escrow Funding Date until the earlier of (A) the completion of a
Successful Syndication (as defined in the Fee Letter) and (B) 90 days following
the Acquisition Funding Date, and (iii) if the assignment is to a Lender, an
affiliate of a Lender or a Related Fund (as such term shall be defined in the
Loan Documents) (other than assignments in respect of the Revolver to a Lender
who only holds a portion of the Term Loan). The consent of the Agent will be
required for any assignment (A) in respect of the Revolver or an unfunded
commitment in respect of the Term Loan, to an entity that is not a Lender with a
commitment in respect of the applicable Facility, an affiliate of such Lender or
a Related Fund, and (B) in respect of the Term Loan, to an entity that is not a
Lender, an affiliate of a Lender or a Related Fund. Participations will be
permitted without the consent of the Borrowers or the Agent.
 
   
 
 
(d)  No Assignment or Participation to Certain Persons. No assignment or
participation may be made to natural persons or Borrowers or any of their
respective affiliates or subsidiaries.
 
   
Required Lenders:
  The Lenders who hold at least 50.1% of the sum of (i) the Revolver commitment,
or if the Revolver commitment has been terminated or reduced to zero, the then
extant Revolver Usage (as hereinafter defined), and (ii) the outstanding
principal amount of the Term Loan; provided, however, that at any time there are
2 or more Lenders, “Required Lenders” must include at least 2 Lenders.
 
   
 
  “Revolver Usage” means, as of any date of determination, the sum of (1) the
amount of outstanding Advances, plus (2) the aggregate undrawn amount of all
outstanding Letters of Credit.
 
   
Governing Law and Forum:
  State of New York
 
   
Counsel to Agent:
  Paul, Hastings, Janofsky & Walker LLP

-16-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
Annex A-1
Interest Rates and Fees

     
Interest Rate Options
  Borrowers may elect that the loans bear interest at a rate per annum equal to:
 
   
 
  (i) the Base Rate plus 3.25%; or
 
   
 
  (ii) the LIBOR Rate plus 4.25%.
 
   
 
  As used herein:
 
   
 
  The “Base Rate” means the greatest of (a) the prime lending rate as announced
from time to time by WFB, (b) the Federal Funds Rate plus 1/2% (c) 3.00% per
annum, and (d) the three month LIBOR Rate (which rate shall be determined on a
daily basis), plus 1%. The “LIBOR Rate” means the greater of (a) the rate per
annum, determined by Agent in accordance with its customary procedures, and
utilizing such electronic or other quotation sources as it considers
appropriate, to be the rate at which Dollar deposits (for delivery on the first
day of the requested interest period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
interest period adjusted by the reserve percentage prescribed by governmental
authorities as determined by Agent, and (b) 2.00% per annum. The LIBOR Rate
shall be available for interest periods of 1, 2, or 3 months.
 
   
Interest Payment Dates
  In the case of loans bearing interest based upon the Base Rate (“Base Rate
Loans”), monthly in arrears.
 
   
 
  In the case of Loans bearing interest based upon the LIBOR Rate (“LIBOR Rate
Loans”), on the last day of each relevant interest period.
 
   
Letter of Credit Fees
  An amount equal to the LIBOR Margin per annum times the amount of each Letter
of Credit, payable in cash monthly in arrears, plus customary charges imposed by
the letter of credit issuing bank; provided however, that if the Default Rate is
in effect, the Letter of Credit Fee shall be increased by an additional 2.0% per
annum.
 
   
Default Rate
  At any time when event of default has occurred and is continuing and upon
written election of Required Lenders all amounts owing under the Facility shall
bear interest at

-17-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009

     
 
  2.0% per annum above the interest rate otherwise applicable thereto.
 
   
Rate and Fee Basis
  All per annum rates shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.
 
   
Fees
  Certain fees shall be as agreed to by the parties in the Fee Letter.
 
   
Unused Revolver Fee
  A fee in an amount equal to 0.75% per annum times the unused portion of the
Revolver shall be due and payable monthly in arrears.
 
   
Valuation
Fees
  Borrowers will be required to pay the actual charges paid or incurred by Agent
if it elects to employ the services of one or more third persons to perform
business/recurring revenue valuations of Borrowers and their Subsidiaries;
provided, however, that so long as no event of default shall have occurred and
be continuing, Borrowers shall not be obligated to reimburse for more than 1
business/recurring revenue valuation during any calendar year. Agent shall
provide Borrowers with a copy of the report for any such valuation upon request
by Borrowers so long as, (a) such report exists, (b) the third persons employed
by Agent to perform such valuation provide their consent to such delivery, and
(c) Borrowers execute and deliver to Agent a non-reliance letter reasonably
satisfactory to Agent.

-18-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
Annex B-1
Escrow Funding Conditions:
     The availability of the Term Loan Amount on the Escrow Funding Date is
subject to the satisfaction of each of the following conditions precedent (such
conditions, collectively, the “Escrow Funding Conditions”):
          (a) [intentionally omitted];
          (b) JDA shall not have made the Financing Election pursuant to
Section 5.15 of the Acquisition Agreement;
          (c) The escrow agreement (the “Escrow Agreement”) must be in form and
substance reasonably satisfactory to Agent, and, in any event, shall include the
following terms:
               (i) The Escrow Fund shall be in existence from and after the
Escrow Funding Date through the date that is the earliest of (a) March 31, 2010,
if the Acquisition has not consummated on or before March 31, 2010; (b) the date
that the Acquisition Agreement terminates, if the Acquisition has not
consummated on or before March 31, 2010 (and JDA agrees that it shall deliver
notice of such termination to the Escrow Agent and the Agent), (c) the date that
the Acquisition is consummated without using the proceeds of the Term Loan to
pay all or a portion of the Cash Consideration (and JDA agrees that it shall
deliver notice of such funding to the Escrow Agent and the Agent); and (d) the
date that JDA incurs the high yield financing as contemplated by the Acquisition
Agreement (such period of time, the “Escrow Period”);
               (ii) If, on or before March 31, 2010, the Acquisition Funding
Conditions (as defined below) have been satisfied (the date of such
satisfaction, the “Acquisition Funding Date”), the Escrow Agreement shall
authorize and obligate the Escrow Agent to transfer the Escrow Proceeds to the
Exchange Agent (as defined in the Acquisition Agreement) to be used by the
Exchange Agent, together with the Additional Purchase Price Proceeds (as defined
below) to pay the remaining portion of the cash portion of the purchase price
necessary to consummate the Acquisition (the “Cash Consideration”) (it being
understood and agreed that such payment shall be made to the Exchange Agent for
the administrative convenience of the parties and that the legal effect thereof
is the same as if JDA contributed the Escrow Proceeds to Merger Sub to
consummate the Acquisition);
               (iii) If on March 31, 2010, one or more of the Acquisition
Funding Conditions have not been satisfied, the Escrow Agreement shall authorize
and obligate the Escrow Agent to transfer the Escrow Proceeds to Agent’s account
referenced on Annex B-3 hereto on April 1, 2010. If the Acquisition Agreement is
terminated, the Escrow Agreement shall authorize and obligate the Escrow Agent
to transfer the Escrow Proceeds to Agent’s account referenced on Annex B-3
hereto on the date that the Acquisition Agreement is terminated. If the
Acquisition is consummated without using the proceeds of the Term Loan to pay
all or a portion of the Cash Consideration, the Escrow Agreement shall authorize
and obligate the Escrow Agent to transfer the Escrow Proceeds to Agent’s account
referenced on Annex B-3 hereto on the date that the Acquisition is so
consummated. If JDA incurs the high yield financing as contemplated by the
Acquisition Agreement, the Escrow Agreement shall authorize and obligate the
Escrow Agent to transfer the Escrow Proceeds to Agent’s account referenced on
Annex B-3 hereto on the date that the Acquisition is so consummated. Upon
receipt by Agent of the Escrow Proceeds in accordance with this clause (iii),
the Escrow Proceeds shall be applied by Agent to prepay the Term Loan (it being
understood that if the amount of the Escrow Proceeds are not sufficient to
prepay in

-19-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
full the Term Loan, JDA shall be obligated to prepay the remaining balance of
the Term Loan, together with any and all other obligations (including, without
limitation, interest, fees, and expenses);
               (iv) The Escrow Agent shall have no obligation to make any
determination relative to whether (or not) any of the conditions precedent in
the Commitment Letter have been satisfied; and
               (v) Other customary escrow terms required by the Escrow Agent and
such terms necessary to implement the Escrow Agent’s obligations under the
Escrow Agreement (it being understood that the Escrow Agreement shall not
contain any Escrow Funding Conditions or Acquisition Funding Conditions that are
not listed herein).
          (d) Agent shall have a first priority, perfected security interest in
JDA’s rights under the Escrow Agreement and in and to the Escrow Fund;
          (e) the negotiation, execution and delivery of definitive
documentation customary for transactions of this type and consistent with the
terms and conditions set forth in the Commitment Letter and in this Term Sheet,
in form and substance reasonably satisfactory to WFF (the “Loan Documents”);
          (f) as to the i2 Loan Parties, since November 4, 2009, there shall not
have occurred and be continuing a Company Material Adverse Effect (as that term
is defined in the Acquisition Agreement (as defined below);
          (g) the performance of your obligations set forth in the Commitment
Letter (including the reimbursement of Expenses incurred through the Escrow
Funding Date), in the Term Sheet, and in the Fee Letter, and the satisfaction of
the conditions set forth in the Commitment Letter, in the Term Sheet, and in the
Fee Letter;
          (h) all written information (other than forward looking information
and projections of future financial performance and information of a general
economic or industry-specific nature) concerning JDA and its subsidiaries or the
Company and its subsidiaries (the “Information”) that has been, or is hereafter,
made available by or on behalf of JDA or to the best of JDA’s knowledge, after
due inquiry, the Company or their respective affiliates is, or when delivered
shall be, when considered as a whole, complete and correct in all material
respects and does not, or shall not when delivered, contain any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in any material respect in light of
the circumstances under which such statements have been made;
          (i) all forward looking information and projections of future
financial performance (“Projections”) that have been or are hereafter made
available by or on behalf of JDA and the Company or their respective affiliates
are, or when delivered shall be, prepared in good faith on the basis of
information and assumptions that are believed by JDA to be reasonable at the
time such Projections were prepared (it being understood and agreed that to the
extent that any Projections are based on Information concerning the Company,
such Information shall be qualified by the provisions in clause (h) above); it
being recognized by WFF and WFS that projections of future events are not to be
viewed as facts and actual results may vary significantly from projected
results;
          (j) Agent shall have received evidence reasonably satisfactory to
Agent that, except for any patents, trademarks, copyrights, and other
proprietary rights (collectively “JDA Intellectual

-20-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
Property”) licensed from any third party to any JDA Loan Parties, the JDA Loan
Parties exclusively own all JDA Intellectual Property (i) included in or related
to any of the software licensed or made available by JDA or its subsidiaries to
any of their respective customers, or (ii) material to the business of JDA or
any of its subsidiaries;
          (k) Subject to the section entitled “Conditions” in the Commitment
Letter, delivery to Agent of Loan Documents duly executed by the Loan Parties
(or applicable third parties as the case may be) including a credit agreement, a
guaranty, security agreements, pledge agreements, intercreditor agreements and
subordination agreements, the i2 Joinder Agreement (as defined below), an
assumption agreement relative to the merger of i2 with and into Merger LLC, and
receipt of other documentation customary for transactions of this type including
legal opinions (and, in the case of i2, Agent and JDA shall agree on the form
and substance of the opinion, which shall be attached to the Escrow Agreement as
an exhibit (the “i2 Opinion”)), lien search results, officers’ certificates,
instruments necessary to perfect the Agent’s first priority security interest in
the Collateral, and certificates of insurance policies and/or endorsements
naming Agent as additional insured or loss payee, as the case may be, all in
form and substance reasonably satisfactory to Agent; and receipt of evidence of
corporate authority and certificates of status (including certified copies of
the governing documents and material agreements) with respect to each Loan Party
issued by the jurisdictions of organization of each Loan Party, all in form and
substance reasonably satisfactory to Agent; provided, however, that the i2
Joinder Agreement (as defined below) and the UCC-1 financing statements against
each of the i2 Loan Parties shall be delivered to the Escrow Agent and released
by the Escrow Agent in accordance with the Escrow Agreement;
          (l) Receipt of a letter, in form and substance reasonably satisfactory
to Agent, from Citicorp North America, Inc. (“CNAI”), as administrative agent,
under that certain Credit Agreement, dated as of July 5, 2006, by and among JDA,
Manugistics Group, Inc. and the other loan parties thereto, the lenders party
thereto from time to time, CNAI, as administrative agent, collateral agent and
swingline lender and Citibank, N.A., as issuing bank (the “Existing Credit
Agreement”), addressed to Agent, respecting the amount necessary to repay in
full all of the obligations of JDA and its subsidiaries under the Existing
Credit Agreement and obtain a release of all of the liens in favor of CNAI and
the lenders under the Existing Credit Agreement (including releases of all
mortgages on real property of JDA or any of its subsidiaries); provided,
however, that certain Letter of Credit, dated July 5, 2006, issued by Citibank
in favor of Silicon Valley Bank on account of JDA with a face amount of
$9,580,737.93 may remain outstanding after the Escrow Funding Date and after the
Acquisition Funding Date so long as the outstanding amount in respect thereof
does not exceed $9,580,737.93, such Letter of Credit is collateralized by cash
in an amount that does not exceed $9,580,737.93, and all other liens securing
the obligations (contingent or otherwise) under such Letter of Credit are
released;
          (m) On the Escrow Funding Date, the JDA Loan Parties shall have
(a) minimum availability under the Revolver of $20,000,000, and (b) cash in
deposit accounts located in the United States, after giving effect to the
initial use of proceeds (including the payment of all fees and expenses) of not
less than $25,000,000;
          (n) Each of the following Specified Representations (the “JDA
Specified Representations”) contained in the Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on the Escrow Funding
Date; (“Specified Representations” means the following representations and
warranties set forth in the Loan Documents relative to the Loan Parties (as
defined in the Term Sheet) and their subsidiaries: relating to organization,
existence, power and authority, due authorization, execution, delivery,
enforceability and

-21-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
non-contravention of the Loan Documents with the Loan Parties’ governing
documents, applicable law, or any order, judgment, or decree of any court or
other governmental authority binding on any Loan Party or its subsidiaries,
receipt of governmental approvals in connection with the Facility, use of
proceeds, solvency, Federal Reserve Bank margin regulations, the Investment
Company Act, indebtedness, liens, and, subject to the provisions under the
heading “Conditions” in the Commitment Letter, the perfection of the security
interest granted in the collateral securing the obligations under the Facility
as of (i) with respect to the JDA Loan Parties, the Escrow Funding Date, and
(ii) with respect to the i2 Loan Parties, the Acquisition Funding Date);
          (o) On the Escrow Funding Date, no event of default or unmatured event
of default shall have occurred under the Facility or would result from the
making of the Term Loan thereunder by the Lenders (other than an event of
default or unmatured event of default (i) resulting from a breach of any
representation or warranty other than a JDA Specified Representation, or
(ii) relating to a failure to provide or have a perfected lien on any Collateral
which, pursuant to the section entitled “Conditions” in the Commitment Letter,
is not required to be provided until after the Escrow Funding Date); and
          (p) Receipt of a balance sheet, income statement, and statement of
cash flows for each of JDA and its subsidiaries and the Company and its
subsidiaries, in each case for the most recent fiscal year that has ended at
least 90 days prior to the Escrow Funding Date and for the most recent fiscal
quarter that has ended at least 45 days prior to the Escrow Funding Date.
Acquisition Funding Conditions:
     The release of the Escrow Proceeds from the Escrow Fund is subject to the
satisfaction of each of the following conditions precedent (such conditions,
collectively, the “Acquisition Funding Conditions”):
          (a) as to the i2 Loan Parties, since November 4, 2009, there shall not
have occurred and be continuing a Company Material Adverse Effect (as that term
is defined in the Acquisition Agreement (as defined below);
          (b) the Escrow Agent shall have been authorized to and shall have
delivered to Agent the fully executed i2 Joinder Agreement (as defined below),
which shall have been executed by the i2 Loan Parties, and UCC-1 financing
statements shall have been filed against each of the i2 Loan Parties in such
jurisdictions as is necessary to provide Agent with a first priority perfected
security interest in the Collateral consisting of personal property to the
extent such security interest may be perfected by the filing of a financing
statement in such jurisdictions;
          (c) on the Acquisition Funding Date, the JDA Loan Parties and the i2
Loan Parties shall have (i) minimum availability under the Revolver of
$20,000,000, and (b) cash in deposit accounts located in the United States,
after giving effect to the initial use of proceeds (including the payment of all
fees and expenses) of not less than $25,000,000;
          (d) With respect to JDA, Agent shall have received a certificate from
the chief financial officer of JDA which “brings down” all of the JDA
Acquisition Agreement Representations and all of the JDA Specified
Representations as of the Acquisition Funding Date;
          (e) The representations and warranties made by i2 in the definitive
Acquisition Agreement to the extent that JDA or Merger Sub have a right not to
consummate the transactions

-22-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
contemplated by the Acquisition Agreement or to terminate their obligations
under the Acquisition Agreement as a result of a breach of such representations
or warranties (the “i2 Acquisition Representations”) and the Specified
Representations (the “i2 Specified Representations”) contained in the Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on the Acquisition Funding Date;
          (f) No event of default or unmatured event of default shall have
occurred under the Facility or would result from the distribution by the Escrow
Agent of the Escrow Proceeds (other than an event of default or unmatured event
of default (i) resulting from any representation or warranty other than a breach
of a JDA Specified Representation, an i2 Acquisition Representation, or an i2
Specified Representation, or (ii) relating to a failure to provide or have a
perfected lien on any collateral which, pursuant to the section entitled
“Conditions” in the Commitment Letter, is not required to be provided until
after the Acquisition Funding Date);
          (g) Receipt of a balance sheet, income statement, and statement of
cash flows for each of JDA and its subsidiaries and the Company and its
subsidiaries, in each case for the most recent fiscal year that has ended at
least 90 days prior to the Acquisition Funding Date and for the most recent
fiscal quarter that has ended at least 45 days prior to the Acquisition Funding
Date;
          (h) Agent shall have received a file stamped copy of the merger
certificate reflecting the merger of Merger Sub with and into the Company, with
the Company as the survivor of such merger, and a file stamped merger
certificate reflecting the merger of Merger LLC with and into the Company with
Merger LLC as the survivor of such merger;
          (i) The definitive agreement relative to the Acquisition and all other
all documentation associated with the Acquisition shall be substantially in the
forms of the execution copy of the Acquisition Agreement (including schedules
thereto), dated November 4, 2009, by and among JDA, Merger Sub, and the Company
and delivered to Paul, Hastings, Janofsky and Walker LLP at 10:13 p.m. on
November 4, 2009 (the “Acquisition Agreement”)), and such other documentation
delivered to Paul, Hastings, Janofsky and Walker LLP on November 4, 2009 or
subject to subsequent amendments or modifications thereto that are not
materially adverse to the Lenders or the Loan Parties;
          (j) Agent shall have received evidence that the Exchange Agent has
received cash from either a common equity investment in JDA or existing cash of
the Loan Parties in an amount equal to the Cash Consideration (calculated on a
per share basis pursuant to the Acquisition Agreement) less the Term Loan
Amount, in each case, which is contributed directly or indirectly to Merger Sub,
such amount to be sufficient, together with the proceeds of the Term Loan, to
fund the entire consideration for the merger under the Acquisition; and
          (k) the Acquisition shall have been consummated on the Acquisition
Funding Date in accordance with the terms and conditions of the Acquisition
Agreement (including payment of the merger consideration), and no terms or
conditions to JDA’s or Merger Sub’s obligations to consummate the Acquisition
shall have been waived other than (i) with the consent of Agent, or (ii) any
terms or conditions the waiver of which shall not be materially adverse to the
Lenders or the Loan Parties.
The “i2 Joinder Agreement” shall mean a joinder agreement in which, from and
after the date of the Acquisition Funding Date, (a) the i2 Borrowers agree
(i) to accept joint and several liability as Borrowers for the Obligations under
the credit agreement, the fee letter, security agreements, control agreements,
the

-23-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
intercompany subordination agreement, the pledge agreements, and under each
other document to which the JDA Borrowers are party, (ii) that it shall be a
Borrower under the documents referenced in clause (a)(i) above as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and
(iii) that it shall comply with and be subject to all the terms, conditions,
covenants, agreements and obligations set forth in the documents referenced in
clause (a)(i) above; and (b) each i2 Guarantor agrees (i) to accept joint and
several liability as a Guarantor for the Obligations under the guaranty,
security agreements, control agreements, the intercompany subordination
agreement, the pledge agreements, and under each other document to which the JDA
Guarantors are party, (ii) that it shall be a Guarantor under the documents
referenced in clause (b)(i) above as if it were a signatory thereto and shall be
bound by all of the provisions thereof, and (iii) that it shall comply with and
be subject to all the terms, conditions, covenants, agreements and obligations
set forth in the documents referenced in clause (b)(i) above.

-24-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
Annex B-2
Financial Covenants
Fixed Charge Coverage Ratio

      Period   Ratio
For the trailing 4 quarter period ending on December 31, 2009 and for the
trailing 4 quarter period ending on the last day of each quarter thereafter
  1.25:1.00

Total Leverage Covenant

      Period   Ratio
For the trailing 4 quarter period ending on December 31, 2009 and for the
trailing 4 quarter period ending on the last day of each quarter thereafter
through September 30, 2011
  1.50:1.00
 
   
For the trailing 4 quarter period ending on December 31, 2011 and for the
trailing 4 quarter period ending on the last day of each quarter thereafter
  1.25:1.00

Financial Covenant Definitions1
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period.
     “EBITDA”2 means, with respect to any fiscal period and, in each case,
determined on a consolidated basis in accordance with GAAP:
          (a) Borrowers’ consolidated net earnings (or loss),
minus
 

1   For the avoidance of doubt, references herein to Borrowers or a Person and
its subsidiaries refer to JDA and i2 and their respective subsidiaries on a
consolidated basis.   2   Certain of the deductions and add-backs contained in
the “EBITDA” definition may contain baskets or thresholds to be mutually agreed
upon.

-25-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
          (b) without duplication, the sum of the following amounts of Borrowers
for such period to the extent included in determining consolidated net earnings
(or loss) for such period:
               (i) any extraordinary, unusual, or non-recurring gains,
               (ii) interest income,
               (iii) any software development costs to the extent capitalized
during such period,
               (iv) exchange, translation or performance gains relating to any
hedging transactions or foreign currency fluctuations, and
               (v) all gains resulting from the sale or disposition of any asset
outside the ordinary course of business,
plus
          (c) without duplication, the sum of the following amounts of Borrowers
for such period to the extent included in determining consolidated net earnings
(or loss) for such period:
               (i) any extraordinary, unusual, or non-recurring non-cash losses,
               (ii) interest expense,
               (iii) tax expense based on income, profits or capital, including
federal, foreign, state, franchise and similar taxes (and for the avoidance of
doubt, specifically excluding any sales taxes or any other taxes held in trust
for a Governmental Authority),
               (iv) depreciation and amortization for such period,
               (v) (A) with respect to the Acquisition: (1) purchase accounting
adjustments, including, without limitation, a dollar for dollar adjustment for
that portion of revenue that would have been recorded in the relevant period had
the balance of deferred revenue (unearned income) recorded on the closing
balance sheet and before application of purchase accounting not been adjusted
downward to fair value to be recorded on the opening balance sheet in accordance
with GAAP purchase accounting rules; and (2) non-cash adjustments in accordance
with GAAP purchase accounting rules under FASB Statement No. 141 and EITF Issue
No. 01-3, in the event that such an adjustment is required by Parent’s
independent auditors, in each case, as determined in accordance with GAAP; and
(B) with respect to any Permitted Acquisitions after the Acquisition Funding
Date: (1) purchase accounting adjustments, including, without limitation, a
dollar for dollar adjustment for that portion of revenue that would have been
recorded in the relevant period had the balance of deferred revenue (unearned
income) recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules;
(2) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrowers’ independent auditors, in each case, as
determined in accordance with GAAP,

-26-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
               (vi) all fees and expenses incurred by the Borrowers or their
respective subsidiaries in connection with the Transaction, not to exceed
$40,000,000 in the aggregate,
               (vii) non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of stock, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such stock, stock
option, stock appreciation rights, or similar arrangements) minus the amount of
any such expenses or charges when paid in cash to the extent not deducted in the
computation of net earnings (or loss),
               (viii) non-cash exchange, translation, or performance losses
relating to any hedging transactions or foreign currency fluctuations,
               (viii) non-cash losses on sales of fixed assets or write-downs of
fixed or intangible assets.
     Notwithstanding the foregoing, (a) EBITDA for the fiscal quarter ended
March 31, 2009, shall be deemed to be $29,177,000, (b) EBITDA for the fiscal
quarter ended June 30, 2009, shall be deemed to be $45,016,000 and (c) EBITDA
for the fiscal quarter ended September 30, 2009, shall be deemed to be
$39,000,000.   
     “Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
subsidiaries for any period, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (ii) Fixed Charges for such period.
     “Fixed Charges” means, with respect to any fiscal period and with respect
to Borrowers determined on a consolidated basis in accordance with GAAP, the
sum, without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense during such period, (b) scheduled principal payments in respect of
Indebtedness (the definition of which shall be mutually agreed upon) that are
required to be paid during such period, and (c) all federal, state, and local
income taxes accrued during such period, and (d) all Restricted Junior Payments
(the definition of which shall be mutually agreed upon) paid (whether in cash or
other property, other than common stock or interest paid in kind) during such
period.
     “Funded Indebtedness” means, as of any date of determination, all
Indebtedness (the definition of which shall be mutually agreed upon) for
borrowed money or letters of credit (except to the extent cash collateralized)
of Borrowers, determined on a consolidated basis in accordance with GAAP, that
by its terms matures more than one year after the date of calculation, and any
such Indebtedness maturing within one year from such date that is renewable or
extendable at the option of Borrowers or their subsidiaries, as applicable, to a
date more than one year from such date, including, in any event, but without
duplication, with respect to Borrowers and their subsidiaries, the amount of
outstanding Advances, the aggregate undrawn amount of all outstanding Letters of
Credit, the Term Loan, and the amount of their capitalized lease obligations.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.
     “Interest Expense” means, for any period, the aggregate of the interest
expense of Borrowers for such period, determined on a consolidated basis in
accordance with GAAP.

-27-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
     “Total Leverage Ratio” means, as of any date of determination the result of
(a) the amount of Borrowers’ Funded Indebtedness as of such date, to
(b) Borrowers’ EBITDA for the 12 month period ended as of such date.

-28-



--------------------------------------------------------------------------------



 



JDA Software Group, Inc.
November 4, 2009
Annex B-3
Wells Fargo Bank, N.A.
ABA Number: 121-000-248
Account Number: 4121617856
Reference: WFF/WFS/JDA

-29-